EXHIBIT 10.4

ESSENDANT INC.
2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

(Non-employee Directors)

 

This Restricted Stock Unit Award Agreement (this "Agreement"), effective as of
September 1, ___ (the "Award Date"), is by and between [[FIRSTNAME]]
[[LASTNAME]] (the "Participant"), and Essendant Inc., a Delaware corporation
(the "Company").  Any term capitalized but not defined in this Agreement will
have the meaning set forth in the Company’s 2015 Long-Term Incentive Plan (the
"Plan").

In the exercise of its discretion to grant awards under the Plan, the Committee
determined that the Participant should receive an award on the Award Date of
either restricted stock or restricted stock units under the Plan, and provided
the Participant with the opportunity to elect the form of award to be
received.  Prior to the Award Date, the Participant submitted to the Company a
Deferral Election Agreement whereby the Participant elected to receive an award
in the form of restricted stock units, and to defer the settlement of all such
units until his separation from service as a director of the Company (the
“Deferral Election”).  This Agreement is intended to effect the resulting award
of restricted stock units on the following terms and conditions:

1.

Grant.  The Company hereby grants to the Participant a Restricted Stock Unit
Award (the "Award") of [[SHARESGRANTED]] restricted stock units, each
representing the right to receive one share of the Company’s Stock as provided
in Section 5 of this Agreement.  The Award will be subject to the terms and
conditions of the Plan and this Agreement.  Restricted stock units that are
subject to the terms and conditions of this Agreement are referred to as the
“Units.”  The Company will establish a bookkeeping account in the Participant’s
name to reflect the number of Units credited to the Participant.  

2.

No Rights as a Stockholder.  The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company’s
Stock.  The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

3.

Vesting; Effect of Date of Termination.  So long as the Participant’s Date of
Termination has not yet occurred, the Participant's Units will fully vest on the
first anniversary of the Award Date (the “Scheduled Vesting Date”)

If the Participant’s Date of Termination occurs for any reason before the
Scheduled Vesting Date, the Participant's Units will be forfeited on and after
the Participant's Date of Termination, subject to the following:

 

(a)

If the Participant's Date of Termination occurs before the Scheduled Vesting
Date by reason of the Participant's death or Permanent and Total Disability (as
defined below), a Pro Rata Portion of the Units will become vested as of the
Participant's Date of Termination.  As used herein, the “Pro Rata Portion” of
the Units shall be determined by multiplying the number of Units by a fraction,
the numerator of which shall be the number of whole months elapsed between the
Award Date and the Date of Termination, and the denominator of which shall be
twelve (12).

 

(b)

If the Participant’s Date of Termination is on the date of the Company’s first
annual stockholders’ meeting occurring after the Award Date and as of such date
the Participant has served as a member of the Board for at least six (6) years,
then all of the Units will become fully vested as of the Date of Termination.

22066v3

--------------------------------------------------------------------------------

 

(c)

If a Change of Control occurs after the Award Date and prior to the
Participant's Date of Termination, then all of the Units will then become fully
vested as of the date of such Change of Control.

 

(d)

For purposes of this Agreement, the term "Permanent and Total Disability" means
the Participant's inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as a director of the Company or to participate effectively and
actively as a director of the Company for 90 consecutive days or shorter periods
aggregating at least 180 days (whether or not consecutive) during any
twelve-month period.

 

(e)

For purposes of this Agreement, a Date of Termination shall be deemed to have
occurred only if on such date the Participant has experienced a “separation from
service” as defined in the regulations promulgated under Section 409A of the
Code.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.  

4.

Dividend Equivalents.  If the Company pays cash dividends on its Stock on or
after the date of this Agreement, then the Company shall credit to the
Participant’s account, as of any dividend payment date, a number of additional
Units.  The number of additional Units so credited will be equal to the total
number of Units previously credited to the Participant’s account under this
Award (including any Units previously credited pursuant to this Section 4)
multiplied by the per share dollar amount of the cash dividend paid on that
date, divided by the Fair Market Value of a share of Stock on that date.  Any
additional Units so credited shall be subject to the same terms and conditions
as the Units to which such additional Units relate, and will be forfeited if the
Units with respect to which such additional Units were credited are forfeited.  

 

5.

Settlement of Units.  As soon as administratively practicable after the
Participant’s Date of Termination, but in no event more than 75 days after such
Date of Termination, the Company shall cause to be delivered to the Participant,
or to the Participant’s beneficiary or legal representative in the event of
Participant’s death, one share of Stock in payment, settlement and full
satisfaction of each vested Unit.  Such shares shall be delivered (i) by
delivering a stock certificate evidencing such shares, (ii) by an appropriate
entry on the books of the Company or a duly authorized transfer agent of the
Company, or (iii) if Participant requests, by electronically transferring such
shares to a brokerage account designated by the Participant.  If the number of
vested Units at the time of settlement includes a fractional Unit, the Company
will deliver a number of shares equal to the number of whole Units and settle
any fractional Unit in cash.  Notwithstanding the provisions of this Section 5,
to the extent elected by the Participant in the Deferral Election, the shares of
Stock required to be delivered pursuant hereto will be delivered in up to five
(5) annual installments.

6.

Compliance with Laws.  Despite the provisions of Section 5 hereof, the Company
is not required to deliver any shares of Stock if at any time the Company
determines that the listing, registration or qualification of such shares upon
any securities exchange or under any law, the consent or approval of any
governmental body or the taking of any other action is necessary or desirable as
a condition of, or in connection with, the delivery of the shares hereunder in
compliance with all applicable laws and regulations, unless such listing,
registration, qualification, consent, approval or other action has been effected
or obtained, free of any conditions not acceptable to the Company.

7.

No Right to Continued Service.  Nothing herein confers upon the Participant any
right to continue in the service of the Company or any Subsidiary.

8.

Non-transferability.  Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to shares of Stock delivered in
settlement of vested Units, the Participant's interests and rights in and under
this Agreement may not be assigned, transferred, exchanged,

22066v2

--------------------------------------------------------------------------------

pledged or otherwise encumbered other than as designated by the Participant by
will or by the laws of descent and distribution.  Delivery of shares of Stock in
settlement of Units will be made only to the Participant; or, if the Committee
has been provided with evidence acceptable to it that the Participant is legally
incompetent, the Participant’s personal representative; or, if the Participant
is deceased, to the designated beneficiary or other appropriate recipient in
accordance with Section 5 hereof.  The Committee may require personal receipts
or endorsements of a Participant’s personal representative, designated
beneficiary or alternate recipient provided for herein.  Any effort to otherwise
assign or transfer any Units or any rights or interests therein or thereto under
this Agreement will be wholly ineffective, and will be grounds for termination
by the Committee of all rights and interests of the Participant and his or her
beneficiary in and under this Agreement.

9.

Administration and Interpretation.  The Committee has the authority to control
and manage the operation and administration of the Plan.  Any interpretations of
the Plan by the Committee and any decisions made by it under the Plan are final
and binding on the Participant and all other persons.

10.

Governing Law.  This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

11.

Sole Agreement.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.  In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan.  This Agreement and the Plan constitute the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).  

12.

Binding Effect.  This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

13.

Amendment and Waiver.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person.  No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

[Signature Page Follows]

 




22066v2

--------------------------------------------------------------------------------

in witness whereof, the Company and the Participant have duly executed this
Agreement as of the Award Date.

 

ESSENDANT INC.PARTICIPANT

By:

 

[gbmcy01hd1v5000001.jpg]

 

Charles Crovitz_______________________________

Chairman of the Board[[FIRSTNAME]] [[LASTNAME]]

  

 

 

 

22066v2